J-S67028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :         PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GEORGE R. BLACKWELL,                       :
                                               :      No. 3652 EDA 2016
                       Appellant

             Appeal from the Judgment of Sentence May 24, 2016
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0000481-2016,
              CP-09-CR-0001086-2016, CP-09-CR-0004428-2015

BEFORE:      GANTMAN, P.J., MUSMANNO, J., and STEVENS*, P.J.E.

MEMORANDUM BY MUSMANNO, J.:                          FILED DECEMBER 19, 2017

       In these consolidated cases, George R. Blackwell (“Blackwell”) appeals

from the judgment of sentence imposed following his conviction of two counts

of retail theft, and one count each of robbery, simple assault, theft by unlawful

taking, receiving stolen property, and possessing an instrument of crime.1 We

affirm.




____________________________________________


1 See 18 Pa.C.S.A. §§ 3929(a)(1); 3701(a)(1)(ii); 2701(a)(1); 3921(a);
3925(a); 907(a).



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S67028-17


       The trial court set forth the relevant factual and procedural history

underlying this appeal in its Opinion, which we incorporate herein by

reference. See Trial Court Opinion, 4/10/17, at 1-7.2

       Following the denial of his post-sentence Motions, Blackwell timely filed

a Notice of Appeal. In response, the trial court ordered Blackwell to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Blackwell timely filed a Concise Statement.

       On appeal, Blackwell presents the following questions for our review:

       A. Whether the trial court abused its discretion when it sentenced
          [Blackwell] to a manifestly excessive sentence of consecutive
          sentences[,] in [the] retail theft cases[,] to a period of sixty-
          three months to one hundred and twenty-six months of
          incarceration?

       B. Whether the trial court abused its discretion by imposing a life
          sentence without the possibility of parole pursuant to 42
          Pa.C.S.A. § 9714(a)(2) upon [Blackwell,] whose last felony
          conviction occurred in 1983?

       C. Is [Blackwell’s] conviction for robbery [-] threat of serious
          bodily injury against the weight of the evidence presented by
          the prosecution witnesses at trial[,] as to [Blackwell’s]
          physical actions on the day in question?

Brief for Appellant at 5 (capitalization omitted).

       We will address Blackwell’s first two issues together, both of which

challenge the discretionary aspects of his sentence. There is no absolute right

____________________________________________


2 We will hereinafter collectively refer to the retail theft cases, docketed at
0481-2016 and 4428-2015, as “the retail theft cases.” We will refer to the
case docketed at 1086-2016 as “the robbery case.”



                                           -2-
J-S67028-17



to appeal when challenging the discretionary aspects of a sentence.3 See

Commonwealth v. Hill, 66 A.3d 359, 363 (Pa. Super. 2013). Rather, where,

as here, the appellant has preserved the sentencing challenge for appellate

review, by raising it in a timely post-sentence motion, he must (1) include in

his brief a concise statement of the reasons relied upon for allowance of appeal

with respect to the discretionary aspects of a sentence, pursuant to Pa.R.A.P.

2119(f); and (2) show that there is a substantial question that the sentence

imposed is not appropriate under the Sentencing Code. Hill, 66 A.3d at 363-

64.

       Here, Blackwell included a Rule 2119(f) Statement in his brief.      See

Brief for Appellant at 14-16, 20-21. Accordingly, we will examine the Rule

2119(f) Statement to determine whether a substantial question exists.4 See

Hill, supra.     Blackwell asserts that the trial court abused its discretion in

excessively sentencing him above the aggravated range of the sentencing


____________________________________________


3 The “open” guilty pleas that Blackwell entered on the retail theft cases allow
him to challenge the discretionary aspects of those sentences.              See
Commonwealth v. Tirado, 870 A.2d 362, 365 n.5 (Pa. Super. 2005) (citing
Commonwealth v. Dalberto, 648 A.2d 16, 20 (Pa. Super. 1994) (explaining
that, when the plea agreement is open, containing no bargain for a specific or
stated term of sentence, the defendant will not be precluded from appealing
the discretionary aspects of his/her sentence)).

4 “A substantial question exists only when the appellant advances a colorable
argument that the sentencing judge’s actions were either: (1) inconsistent
with a specific provision of the Sentencing Code; or (2) contrary to the
fundamental norms which underlie the sentencing process.” Commonwealth
v. Disalvo, 70 A.3d 900, 903 (Pa. Super. 2013) (citation omitted); see also
42 Pa.C.S.A. § 9781(b).

                                           -3-
J-S67028-17



guidelines on the retail theft cases, and in imposing a sentence of life in prison

regarding the robbery case, where (1) these sentences were “exclusively”

based on Blackwell’s prior criminal record; and (2) the trial court failed to

consider mitigating factors and Blackwell’s rehabilitative needs. See Brief for

Appellant at 14-16, 20-21.      These claims present a substantial question.

Commonwealth v. Johnson, 873 A.2d 704, 708 (Pa. Super. 2005) (stating

that a claim that the trial court “impos[ed] a sentence based on solely one’s

criminal history raises a substantial question.”); see also Commonwealth

v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (noting that a substantial

question is raised where an appellant alleges that the sentencing court

imposed sentence in the aggravated range without adequately considering

mitigating circumstances).

      Concerning the retail theft cases, Blackwell points out that the

respective sentences imposed were in or above the aggravated range, and the

trial court ordered the sentences to run consecutively. Brief for Appellant at

17-18.   According to Blackwell, “[t]he sentence[s] that [were] imposed

focused only upon the [criminal] record of [Blackwell] and the impact upon

the community. The trial court did not consider the positive characteristics of

[Blackwell], including his work history, reuniting with his family, his age

(sixty), and his rehabilitative needs.” Id. at 18; see also id. at 17 (asserting

that “[t]he crimes, at worst, are typical retail theft cases”). Concerning the

robbery case, Blackwell contends that the sentence imposed of life in prison

is manifestly excessive, where the court (1) placed too much emphasis on his

                                      -4-
J-S67028-17



prior felony convictions (the last of which was in 1983) and the need to protect

the community from Blackwell; (2) ignored Blackwell’s apology to the victim

at sentencing; and (3) failed to consider mitigating factors and Blackwell’s

rehabilitative needs. Id. at 22-23.

       In its Opinion, the trial court thoroughly addressed Blackwell’s challenge

to his sentences, adeptly set forth the relevant law, and determined that the

sentences imposed were warranted under the circumstances, and not

unreasonable or excessive. See Trial Court Opinion, 4/10/17, at 9-18. We

agree with the trial court’s sound rationale and determination, and therefore

affirm on this basis in rejecting Blackwell’s first two issues. See id.

       In his third issue, Blackwell contends that the jury’s guilty verdict on the

robbery charge5 was against the weight of the evidence.                  See Brief for

Appellant at 24-25. Specifically, Blackwell appears to challenge the element

of   the   crime     that   he    threatened     the   victim,   Stacy    Sakalauskas

(“Sakalauskas”), or placed her in fear of immediate serious bodily injury. See

id. Blackwell points out that although Sakalauskas testified that Blackwell had

slashed at her face with a box cutter, she refused any medical treatment at

the scene. Id. at 24. He further asserts that two eyewitnesses to the robbery

did not testify as to seeing Blackwell brandish any weapon.              Id. at 24-25.

____________________________________________


5 Blackwell was convicted of robbery – threat of serious bodily injury, which
the Crimes Code defines as follows: “A person is guilty of robbery if, in the
course of committing a theft, he … threatens another with or intentionally puts
[her] in fear of immediate serious bodily injury[.]”             18 Pa.C.S.A.
§ 3701(a)(1)(ii).

                                           -5-
J-S67028-17



Finally, Blackwell emphasizes that the box cutter that police seized from his

person was never tested for fingerprints. Id. at 25.

      Our standard in reviewing a weight of the evidence claim is well-settled:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis and

citations omitted); see also Commonwealth v. Cash, 137 A.3d 1262, 1270

(Pa. 2016) (stating that “in reviewing a challenge to the weight of the

evidence, a verdict will be overturned only if it is so contrary to the evidence

as to shock one’s sense of justice.”) (citation and internal quotation marks

omitted). Additionally, the finder of fact, while passing upon the credibility of

witnesses and the weight of the evidence produced, is free to believe all, part

or none of the evidence. Commonwealth v. Rivera, 983 A.2d 767, 771 (Pa.

Super. 2009).

      Here, the trial court set forth the relevant evidence and legal authority,

weighed the evidence, and determined that the court properly rejected

Blackwell’s weight challenge. See Trial Court Opinion, 4/10/17, at 8-9. We

decline Blackwell’s invitation to assume the role of the fact-finder and to

                                      -6-
J-S67028-17


reweigh the evidence on appeal. Accordingly, we discern no abuse of the trial

court’s discretion in denying Blackwell’s weight of the evidence challenge.

See, e.g., In the Interest of C.S., 63 A.3d 351, 358 (Pa. Super. 2013)

(holding that the juvenile court properly exercised its discretion in rejecting

the juvenile’s weight of the evidence challenge to her adjudication of

delinquency for robbery, where (1) the victim, a convenience store clerk,

testified that the juvenile stole items from the store after threatening the clerk

that a nearby friend of the juvenile possessed a gun; and (2) the juvenile

court found the clerk’s testimony to be credible); see also Commonwealth

v. Brawner, 553 A.2d 458, 462 (Pa. Super. 1989) (stating that the trial court

properly rejected the defendant’s weight of the evidence challenge to his

robbery conviction, where the purported contradictions in the testimony of the

victim alleged by defendant were minor and did not undermine the propriety

of the jury’s guilty verdict).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2017




                                      -7-
                                                                                 Circulated 11/29/2017 04:02 PM




       IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                           CRIMINAL DIVISION



COMMONWEALTH OF PENNSYLVANIA:                           No.     CP-09-CR-0004428-2015

                        v.
                                          I                     CP-09-CR-0000481-2016
                                                                CP-09-CR-0001086-2016
                                                                [3652 EDA 2016)
GEORGE BLACKWELL



                                               OPINION

            The Defendant, George Blackwell, has filed appeals from the judgment of sentence

entered in three cases.

            On June 28, 2015, the Defendant committed a felony retail theft at the Giant Food Store

located in Middletown Township, Bucks County. During this incident, the Defendant took three

items of packaged meat from a Giant food store, concealing them in his pants, without paying for

them.1 On July 6, 2015, the Defendant posted bail and was released. On August 16, 2015, while

out on bail for the Middletown Township charges, the Defendant committed another felony retail

theft at Kohl's Department Store located in Lower Makefield Township, Bucks County. On

October 1, 2015, the Defendant entered a guilty plea to the Middletown Township retail theft

(Criminal Information no. 4428-2015), a felony of the third degree,2 before the Honorable Rae B.

Boylan. Sentencing on this retail theft was deferred for ninety days. The Defendant was

released under the supervision of Bucks County Adult Probation and Parole pending sentencing.

On December I 0, 2015, the Defendant was charged with the Lower Makefield retail theft. That

case involved the following facts and circumstances:                                                      . .. , ....   _


1   N.T. 5/23/16, p. 4.
2   18 Pa.C.S. § 3929 (a)( I), (b)( I).
                  [L]oss prevention officer Judith Laughlin reported to police that on
                 August 16, 2015, the defendant and another subject [were]
                 observed in the Kohl's department store located at 1641 Big Oak
                 Road in Lower Makefield Township. They were observed parking
                 and exiting a vehicle in the front lot. They entered the store and
                 went down the main aisle. The co-defendant selected a watch from
                 the display stand, which he removed from the box and placed on
                 his left wrist. The he took an Eagles hat and placed it on his head.
                 From there the two went over to the clothing department where
                 both individuals, including this defendant, selected multiple
                 articles of clothing and concealed those items on their persons.
                 The defendant Blackwell can be seen on the video footage stuffing
                 merchandise down his shorts and making his way to the front of
                 the store where he exited the location with the items still down his
                 pants. He then loaded the stolen clothing into the trunk of the
                 vehicle in which he arrived in and at no time did the defendant
                 approach any of the check-out registers or make any attempt to pay
                 for the items he concealed on his person. The defendant thereafter
                 re-entered the establishment visiting several other areas, including
                 a 7-inch tablet, an iHome wireless speaker and a digital photo
                 frame, which he again concealed down his pants. After walking
                 around the store for a short time a little longer, both persons made
                 their way to the front of the store without making payment on
                 those things and they were taken into custody.'

         On December I 2, 2015, the Defendant posted bail and was released on the Lower

Makefield charges. On January 30, 20 I 6, while awaiting sentencing for the Middletown

Township felony and awaiting trial on the Lower Makefield felony, the Defendant committed a

robbery in Fairless Hills, Bristol Township, Bucks County. He was apprehended at the scene

and ultimately remanded to Bucks County Correctional Facility," On April 29, 2016, the

Defendant entered a guilty plea to the Lower Makefield Township retail theft (Criminal

Information no. 481-2016), a felony of the third degree.' before the Honorable Jeffrey L. Finley.

Sentence was deferred to consolidate with the Defendant's two open cases, i.e. the Middletown

Township retail theft sentencing and the Bristol Township robbery trial.


l N.T. 5123/16, pp. 4-5 .
., On February I, 2016, the Defendam's supervised release on the Middletown Township retail theft was revoked.
s 18 Pa.C.S. § 3929 (a)( I), (b)(I).

                                                        2
         On May IO, 2016, the Commonwealth tiled notice of its intent to invoke the mandatory

sentencing provision set forth in 42 Pa.C.S. § 97 I 4(a)(2) (Sentences for second and subsequent

offenses) with regard to the charge of robbery, 18 Pa.C.S. § 3701(a)(l)(ii), a felony of the first

degree, based upon the Defendant's 198) conviction for robbery, a felony of the first degree, and

a 1983 conviction for rape, a felony of the first degree. 6

         On May 23, 2016, the Defendant was sentenced to a term of incarceration of twenty-one

to forty-two months for the June 28, 2015 Middletown Township felony retail theft at the Giant

(Criminal Information no. 4428-2015). On that same date, he was sentenced to a consecutive

term of incarceration of three and one-half to seven years for the August 16, 2015 Lower

Makefield Township felony retail theft at the Kohl's (Criminal Information no. 481-2016).

         The Defendant's jury trial on the robbery and related charges (Criminal Information no.

1086-2016) began on May 23, 2016. The evidence presented at trial established that the robbery

occurred on Saturday morning, January 30, 2016, in the parking lot of the Queen Anne Shopping

Center, located at 521 Oxford Valley Road, Levittown, Bucks County. That morning, the victim,

Stacy Sakalauskas, drove to the credit union located in the shopping center and parked her car. 7

Her wallet and pocketbook were on the passenger seat of the car. 8 As she opened her car door to

exit. and as she reached to the passenger seat for her pocketbook, she felt someone on top of

her.9 When she looked up, she saw the Defendant about an inch away from her, holding a box

cutter.l'' The Defendant slashed at her with the box cutter. To avoid being cut, the victim

struggled with the Defendant, leaning away from him, and began to scream.11 To muffle her


6 Notice of intent to invoke the mandatory was also provided as to the charge of Aggravated Assault, 18 Pa.C.S. §
2702(aX I}. The Defendant was ultimately acquitted of thal charge.
7
  N.T. 5123116, p. 18.
I
  N.T. 5/23/16, p. 20.
9 N.T. 5/23/16, p. 20.
10N.T. 5/23/16, p. 21.
II N.T. 5/23/16, pp. 21. 24-25.


                                                         3
screams, the Defendant put his hand over her mouth. 12 The victim then began to pound on the

car horn. The Defendant then reached over her, grabbed her wallet and ran.13 During this

                                                 14
assault, the victim received a cut on her lip.        The victim testified that she recognized the

weapon to be a box cutter from the angle of the blade.15 The victim identified the Defendant as

her attacker immediately following the attack and at trial.16

            The Defendant was apprehended by the joint efforts of two civilians who were in the

vicinity at the time oflhe robbery, Michael Amenhauser and Raymond Hollahan. Mr.

Amenhauser testified that when he arrived in the parking lot near the credit union. he heard the

car's horn and heard the victim screaming that she was being robbed. When he saw a man run

from the victim's car, he chased him on foot.17 During the chase, the Defendant stopped, threw

the victim's wallet at Mr. Amenhauser and then continued to flee on foot.18 Raymond Hollahan

was also in the parking lot of the Queen Anne's shopping Center on the morning of January 30,

2016. When he heard a woman screaming that she had been robbed and saw two men running

across the parking lot, he joined in the chase.19 Mr. Amenhauser and Mr. Hollahan were able to

stop and detain the Defendant." Mr. Hollahan instructed the Defendant to keep his hands where

he could see them. When the Defendant failed to do so, Mr. Hollahan "took [the Defendant] to

the ground" and, after a brief struggle, removed the box cutter from him, throwing it to the

side.21




u N.T.     5/23/16. p. 21.
IJ N.T.    5/23/16, p. 21.
IJ N.T.    5/23/16, p. '32.
u N.T.     5/23/16, p. 21.
16
   N.T.    5/23/16, pp. 23, 62.
17 N.T.    5/23/16 pp. 35, 37.
11 N.T.    5/23/16, pp. 37, 40.
19 N. T.   5/23/16, p. 46.
20 N.T.    5/23116, p. 37.
11
   N.T.    5/23/16. pp. 47, 48, 51.

                                                       4
         Officer Todd Evans of the Bristol Township Police Department testified that he

responded to the scene and observed several men holding the Defendant to the ground. He aJso

observed the box cutter on the ground near the Defendant: 22 The victim identified the Defendant

as the individuaJ who robber her. 23 She identified the box cutter as the weapon he used to

during the robbery and Mr. Hallahan identified the box cutter was the one he removed from the

Defendant.24 Officer Evans noticed a small cut to the victim's lip.25 The wallet was retrieved

from the driveway near the Arby's and was turned over to Officer Evans. 26

         Officer Thomas Van Winkle of the Bristol Township Police Department testified that he

responded to the scene and transported the Defendant to the police station.27 Officer Van Winkle

searched the Defendant and removed the end of a pool cue and a pair of latex gloves from his

person.28 While Officer Van Winkle was transporting the Defendant to the police station, he

heard the Defendant repeatedly state, "I am screwed."29 The Defendant did not present any

evidence or testimony.

         On May 24, 2016, the jury found the Defendant guilty of robbery - threatens another

with or intentionally puts another in fear of immediate serious bodily injury, a felony of the first

degree,30 robbery - physical taking by force however slight, a felony of the third degree," Theft,

a misdemeanor of the first degree, 32 Receiving Stolen Property, a misdemeanor of the first




11
   N.T. 5/23/16, p. 61.
21 N.T. 5/23/16, p. 62.
z� N.T. 5/23/16, pp. 24, 48.
zs N.T. 5/23/16, p. 64.
26N.T. 5/23/16, pp. 62-63.
27 N.T. 5/23/16, p. 62.
21 N.T. 5/23/16, pp. 68-69.
29 N.T. 5/23/16, p. 71.
30 18 Pa.C.S. § 3701(a)(l)(ii), (b)(I).
31 18 Pa.C.S. § 3701(a)(l)(v), (b)(I).

l! 18 Pa.C.S. §§ 3921(a), 3903.


                                                  5
degree,33 Simple Assault - attempting to cause/causing bodily injury,34 and Possessing an

Instrument of Crime, i.e. a box cutter (Criminal Information no. 1086-2016).35 On that same

elate, the Defendant stood for sentencing. Pursuant to Section 9714(a)(2), the Defendant was

sentenced to life imprisonment without parole on count 1, robbery, a felony of the first degree.

No further penalty was imposed on the remaining counts.

        On June I, 2016, the Defendant filed post-sentence motions pursuant to Pa.R.Crim.P. 720

in all three cases. As to, the Middletown Township and Lower Makefield T?wnship retail thefts,

the Defendant filed motions to modify the sentences imposed stating his desire to present
                                                                             I
additional testimony as to his background and his life at the times the crimes occurred. As to the

robbery, the Defendant filed a motion in arrest of judgment and for a new trial challenging the

sufficiency of the evidence and the weight of the evidence. He also filed a motion to reconsider

the sentence imposed alleging (I) this Court failed to consider the sentencing Guidelines in

imposing sentence, (2) the sentences imposed exceeded the aggravated range of the sentencing

guidelines and imposition of the life sentence pursuant to Section 9714{a)(2), exceeded the

aggregate statutory maximum sentence for all of the offenses, (3) the Defendant's fiancee and his

son were unable to testify on the Defendant's behalf at the time of the original sentencing

hearing, and (4) this Court abused its discretion in imposing an unreasonable and excessive

sentence "under the circumstances of this case and the defendant!'36

        A hearing on the Defendant's motions to modify sentence was held on October 21, 20)4.

At the conclusion of the hearing, the Defendant's motions to modify the sentences were denied.




n 18 Pa.C.S. §§ 3925(a), 3903.
M 18 Pa.C.S. § 2701(a)(I).
l5 18 Pa.C.S. § 907(a).
36 Post Sentence Motion Pursuant to Pa.R.Crim.Pro. 720, �16(a)·(d).


                                                        6
The remainder of the Defendant's post-sentence motions were denied by order dated October 27,

2016.

        The Defendant raised four issues in his Statement of Matters Complained of on Appeal:

                I. Is the [Defendant's] conviction for robbery threat of serious
                    bodily injury against the weight of the evidence presented by
                    the prosecution witness at trial as to the Appellant's physical
                    actions on the day in question?
                2. Did the trial court abuse its discretion by imposing a life
                   sentence without the possibility of parole pursuant to 42
                   Pa.C.S.A. §9714(a)(2) upon the [Defendant] whose last felony
                   conviction was in 1983?
                3. Did the trial court abuse its discretion by imposing an excessive
                   sentence upon the [Defendant] for his conviction for retail theft
                   of twenty-two and one half months to forty-five months?
               4. Did the trial court abuse its discretion by imposing a
                  consecutive, excessive sentence upon the [Defendant] for
                  another retail theft conviction of the maximum sentence of
                  forty-two to eighty-six months?

For the reasons set forth below, this Court finds the Defendant's claims to be without merit.


Weight of lhe Evidence:

        A challenge to the weight of the evidence, "concedes that there is sufficient evidence to

sustain the verdict but claims that 'notwithstanding all the facts, certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the facts is to deny

justice."' Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa.Super.2003) (quoting

Commonwealth v. Widmer, 560 Pa. 308, J 19, 744 A.2d 745: 751-52 (2000)). It is for the jury to

determine the credibility of witnesses and the jury is free to believe all, part, or none of the

evidence. Commonwealth v.Rakowski: 987 A.2d 1215, 1219(Pa.Super.2010). Since the

weight to be accorded the evidence is within the province of the factfinder, a verdict may only be

overturned if it is so contrary to the evidence as to shock one's sense of justice. Commonwealth


                                                   7
v. Champney, 574 Pa. 435, 832 A.2d 403, 408 (2003). On appeal, the appellate court reviews

the trial court's exercise of its discretion. Commonwealth v. Forbes. 867 A.2d 1268, 1273

(Pa.Super.2005)

               The scope of a trial court's discretion to address a post-verdict
               weight claim is not whether the court would have decided the case
               in the same way but whether the verdict is so contrary to the
               evidence as to make the award of a new trial imperative to give
               right another opportunity to prevail. Discretion is abused when the
               course pursued represents not merely an error of judgment, but
               where the judgment is manifestly unreasonable or where the law is
               not applied or where the record shows that the action is a result of
               partiality, prejudice, bias or ill will. When the record adequately
               supports the trial court, the trial court has acted within the limits of
               its judicial discretion. Our Supreme Court has repeatedly
               emphasized: One of the least assailable reasons for granting or
               denying a new trial is the lower court's conviction that the verdict
               was or was not against the weight of the evidence.
Id. (citations and quotations omitted).

       A person is guilty of robbery, ifin the course of committing a theft, he, "threatens

another with or intentionally puts him in fear of immediate serious bodily injury." 18 Pa.C.S. §

370 J (a)( I). A person commits a theft if he unlawfully takes, or exercises unlawful control over,

movable property of another with intent to deprive him thereof. 18 Pa.C.S. § 3921. "Serious

bodily injury" is defined as bodily injury which creates a substantial risk of death or which

causes serious, permanent disfigurement, or protracted loss or impairment of the function of any

bodily member or organ. l 8 Pa.C.S. § 2301.

       In the instant case, the victim testified that the Defendant physically restrained her and

slashed at her face with a box cutter while removing her wallet from the passenger seat of her

car. Witnesses observed the victim struggling with the Defendant and heard her yelling that she

was being robbed. The Defendant attempted to flee the scene but was immediately apprehended

and found to be in possession of a box cutter. The victim's wallet was found where the

                                                  8
Defendant was seen discarding it during the short foot pursuit. Under these circumstances, the

jury's verdict cannot be said to be "so contrary to the evidence that it shocks one's sense of

justice." Rakowski, 987 A.2d at 1219.

         In his post-verdict motion, the Defendant asserted that the verdict was against the weight

of the evidence on the grounds that "he lacked the requisite physical action and lacked the

requisite state of mind to support his conviction."37 Contrary to the Defendant's assertions, the

evidence established that the Defendant engaged in threatening conduct calculated to place the

victim in immediate fear of serious bodily injury or death. The Defendant wielded a deadly

weapon38 and by slashing at the victim's face, used it in a fashion clearly designed to place the

victim in fear of death or serious bodily injury. The victim testified that the Defendant slashed at

her with the box cutter within three inches of her face, causing her to fear for her life.39


 Life Sentence:

         The standard of review applicable to a challenge to the discretionary aspects of sentence

is well settled. A sentence will not be overturned unless the record shows a manifest abuse of

discretion, which is more than mere error in judgment. Commonwealth v. Redman, 864 A.2d
566, 569 (Pa.Super.2004). A manifest abuse of discretion may be found only where the record

establishes that the sentencing court ignored or misapplied the law, exercised its judgment for

reasons of partiality, prejudice, bias, or ill will, or arrived at a manifestly unreasonable decision.

Commonweahh v. Rodda, 723 A.2d 212, 214 (Pa.Super.1999). The decision of the sentencing

judge should be given great deference since he or she is in the best position to view the defendant


37 Post Sentence Motion Pursuant to Pa.R.Crim.Pro. 720, 6/1/16, p. 2, 'J 5.
JI "Deadly weapon" is defined as any firearm, whether loaded or unloaded, or any device designed as a weapon and
capable of producing death or serious bodily injury, or any other device or instrumentality which, in the manner in
which it is used or intended to be used, is calculated or likely to produce death or serious bodily injury. 18 Pa.C.S. §
2301.
39 N.T. 5123/16,
                 pp. 21, 24-25.

                                                           9
and evaluate the individual circumstances of the case. Commonwealth v. WaJIS, 926 A.2d 957

(Pa.2007).

       Section 9714, sentences for second and subsequent offenses, provides that upon

conviction of a third "crime of violence," the offender "shall be sentenced to a minimum

sentence of at least 25 years of total confinement." 42 Pa.C.S. § 9714(a)(2). The statute further

provides that "the court may, if it determines that 25 years of totaJ confinement is insufficient to

protect the public safety, sentence the offender to life imprisonment without parole." Id.

       In the instant case, the Defendant was convicted of robbery in violation of Section

370l(a)(l)(ii), a "crime of violence" as defined by statute. 42 Pa.C.S. § 9714(g). The

Commonwealth introduced certified records ofto two prior convictions for crimes of violence

which arose out of separatecriminal transactions.

       On March 14, 1983, following a trial by jury, the Defendant was convicted of a burglary

of an occupied residence, a felony of the first degree, in violation of 18 Pa.C.S. § 3502, robbery -

threaten another with or intentionally place another in fear of immediate serious bodily injury), a

felony of the first degree, in violation of 18 Pa.C.S. § 3701, involuntary deviate sexual

intercourse - forcible compulsion (IDSI), a felony of the first degree, in violation of 18 Pa.C.S. §

3123 and theft by unlawful taking of disposition, a misdemeanor of the second degree, in

violation of 18 Pa.C.S. § 3921 (Criminal Information no. 5041-1981 ). robbery - threatening or

placing another in fear of serious bodily injury and the IDSI are both crimes of violence pursuant

to 42 Pa.C.S. § 97 I 4(g). The criminal offenses which Jed to these convictions were committed

on the night of October 17, 1981. On that night, the female victim was in her apartment located

in the Edgley Run Apartments in Bristol Township Bucks County. The Defendant knocked on

the door. When the victim opened the door, the Defendant pushed her inside, held a large knife



                                                 10
to her throat and ordered her to give him all of the money she had in the apartment. The victim

turned over approximately $116.63 and was then forced into the bedroom where, at knife point,

she was forced to perform oral sex on the Defendant. On October 28, 1983, the Defendant was

sentenced to a term of incarceration of ten to twenty years to be served consecutive to the

sentence he was then serving.

       On August 9, 1983, the Defendant entered a plea of nolo contendere to rape - forcible

compulsion, a felony of the first degree, in violation of 18 Pa.C.S. § 3121 (Criminal Information

no. I 024-1983). This criminal offense occurred on September 3, 1981. The victim, a 16 year

old female, was sexually assaulted in a field located in Bristol Township. Initially the Defendant

approached the victim and asked her for money and "dope." The victim told the Defendant that

she did not have money and "does not do dope." After she walked away from the Defendant, the

Defendant grabbed her from behind, dragged her behind bushes bordering the field, where, at

knife point, she was forced to perform oral sex on the Defendant. Upon entering his plea, the

Defendant was sentenced to serve a term of incarceration of three to ten years to be served

concurrently to the sentence he was already serving in New Jersey at the time.

       This Court was also provided with the following information regarding the rest of the

Defendant's criminal history:

              The Defendant was adjudicated delinquent of auto theft as a
              juvenile, resulting in his placement at the Youth Forestry Camp.

               1973 - Bucks County, Pennsylvania - retail theft - disposition:
                    unknown
               1973 - Bucks County, Pennsylvania - theft, receiving stolen
                    property, criminal conspiracy, corruption of minors -
                    disposition 6/21/74
               1973 - Bucks County, Pennsylvania - receiving stolen property,
                  · aggravated assault 6121 /74


                                                11
                         1974 - Bucks County, Pennsylvania- felony one robbery, simple
                              assault, criminal conspiracy, receiving stolen property-
                              disposition 6/21/74
                         1974 - Bucks County, Pennsylvania - theft - disposition:
                              unknown
                         1974 - Bucks County, Pennsylvania - escape - disposition 12/9/77
                         1978 - Bucks County, Pennsylvania - retail theft - disposition
                              4110/79
                         1979 - Bucks County, Pennsylvania - retail theft - disposition
                              7112/79
                         1979 - Bucks County, Pennsylvania - theft, receiving stolen
                              property-disposition 7110179
                         1982 - New Jersey - burglary - disposition ( 11/1/82): S years SCI
                         1982 - New Jersey- burglary, larceny - disposition ( 11/1/82): 5
                              years SCI
                         1984 - New Jersey - escape - disposition (2/2/84): 5 years SCI
                         1984 - New Jersey - escape - disposition (6/20/86): 4 years SCJ40

               The Defendant was incarcerated from 1974 to 1979. The Defendant then remained in

custody from August 18, 1982 until April 11, 2013, at which time he was transferred to a

halfway house where he remained until August 18, 2013. The Defendant admitted

approximately 28 misconducts while incarcerated. The Defendant is a Tier JJJ sexual offender

under Megan's Law.41

               Al the time of sentencing on the robbery, the Defendant characterized his criminal

behavior as "a lot of bad choices and bad judgrnent.rf He testified that he and his girlfriend

were abusing crystal metharnphetamine. 43 He stated that, although he knew there are treatment

programs available, he did not have the opportunity to get help for his addiction.f


-'0N.T.       5/24/16, p. 58; Pretrial Supervision Report, dated 12/16/15. p. 2.
"'1    N.T.   5/24/16, pp. 58-59; Pretrial Supervision Report, dated 12/16/15, pp. 2-3.
42
       N.T.   5/24/16. p. 71.
"'1    N.T.   10121/16, p. 37.
,1.1   N.T.   10/21/16. p. 38.

                                                                12
            At the conclusion of the sentencing hearing, this Court found that the Defendant had been

previously convicted of two crimes of violence arising from separate criminal transactions.

Having been convicted of a third crime of violence, the Defendant was subject to the mandatory

minimwn sentencing provision set forth in 97 l 4(a)(2), which required imposition of a mandatory

minimum sentence of 25 years total confinement. This Court further found that the mandatory

minimum sentence was insufficient to protect the public safety and therefore imposed a sentence

of life imprisonment without parole.

            In imposing a life sentence, this Court considered the nwnber and variety of the

Defendant's prior crimes, the level of violence the Defendant engaged in when not incarcerated,

and his use of a deadly weapon during the commission of his crimes. The Defendant committed

this offense while on bail pending sentencing for one felony and pending trial for another.

Despite the intervention of the criminal justice system, the Defendant continued to engage in

unprovoked violence. Of grave concern to this Court was the Defendant's characterization of

violent assaults against women and the myriad of other serious criminal activity as "bad choices"

or "bad judgment."

            The Defendant's attitude and testimony at sentencing demonstrated beyond question that

he has no empathy for his victims and no appreciation for the harm he has caused them. Rather,

the Defendant minimized the seriousness of his conduct, commenting that he didn't cause "very

serious bodily injury" and that "I wield weapons for the threat alone."45 Based on these facts and

circumstances, this Court found that the Defendant cannot or will not stop engaging in violent

criminal behavior or conform his conduct to the requirements of the law. This Court therefore




45
     N. T. 5/24/16, p. 71.

                                                    13
concluded that the only means by which the public could be protected was to sentence the

Defendant to life imprisonment without parole.

            The Defendant contends that this Court's imposition of a life sentence on the robbery

conviction the sentence was an abuse of discretion because his last felony conviction occurred in

1983. This argument is specious. The Defendant committed a knifepoint rape and a knifepoint

robbery and IDSI within a period of less than two months. Thereafter, he remained incarcerated

until August 18, 2013. Upon his release, the Defendant immediately took up where he left off.

He began purchasing crystal methamphetamine.46 Within less than twenty four months of his

release, the Defendant had committed two more felonies. Within thirty months, he had once

again assaulted a woman with a deadly weapon. During the two and a half years the Defendant

remained at liberty, he committed two sexual assaults with a weapon, one robbery with a weapon

and two more felony theft offenses. The passage of time, is only relevant in that it demonstrates

that the Defendant, age sixty at the time he committed this robbery, will not stop engaging in

violent conduct merely because he is getting older.47


 Retail Theft Sentences:

            In his final two claims of error. the Defendant asserts the sentences imposed on the

Defendant's felony retail theft convictions were excessive. The Defendant's claims constitute a

challenge to the discretionary aspects of sentence. As stated above, discretionary aspects of

sentencing will not be overturned absent a manifest abuse of discretion. Redman, 864 A.2d at

569. The applicable standard of review is set forth in Commonwealth v. Walls, 592 Pa. 557, 926
A.2d 957 (2007):




.-6   N.T. 10/21/16, p. 41.
47
      N.T. 5/24/16, pp. 73-78.

                                                     14
                ... the proper standard of review when considering whether to
                affirm the sentencing court's determination is an abuse of
               discretion. Commonwealth v. Smith, 543 Pa. 566, 673 A.2d 893,
                895 (1996) ("Imposition of a sentence is vested in the discretion of
               the sentencing court and will not be disturbed absent a manifest
               abuse of discretion."). As stated in Smith. an abuse of discretion is
               more than a mere error of judgment; thus, a sentencing court will
               not have abused its discretion unless "the record discloses that the
               judgment exercised was manifestly unreasonable, or the result of
               partiality, prejudice, bias or ill-will." Id In more expansive terms,
               our Court recently offered: "An abuse of discretion may not be
               found merely because an appellate court might have reached a
               different conclusion, but requires a result of manifest
               unreasonableness, or partiality, prejudice, bias, or ill-will, or such
               lack of support so as to be clearly erroneous." Grady v. Frito-Lay.
               Inc., 576 Pa. 546, 839 A.2d 1038, 1046 (2003).


                The rationale behind such broad discretion and the concomitantly
                deferential standard of appellate review is that the sentencing court
                is "in the best position to determine the proper penalty ·for a
                particular offense based upon an evaluation of the individual
               circumstances before it." Commonwealth v. Ward, 524 Pa. 48,
               568 A.2d 1242, 1243 ( 1990); see also Commonwealth v. Jones,
               418 Pa.Super. 93, 613 A.2d 587, 591 (1992) (en bane) (offering
               that the sentencing court is in a superior position to "view the
               defendant's character, displays of remorse, defiance or indifference
               and the overall effect and nature of the crime."). Simply stated, the
               sentencing court sentences flesh-and-blood defendants and the
               nuances of sentencing decisions are difficult to gauge from the
               cold transcript used upon appellate review. Moreover, the
               sentencing court enjoys an institutional advantage to appellate
               review, bringing to its decisions an expertise, experience, and
               judgment that should not be lightly disturbed. Even with the advent
               of the sentencing guidelines, the power of sentencing is a function
                to be performed by the sentencing court. Ward, 568 A.2d at 1243.
               Thus, rather than cabin the exercise of a sentencing court's
               discretion, the guidelines merely inform the sentencing decision.

Id. at 961-962 (footnotes omitted).
       When imposing a sentence, a court must consider the factors set forth in 42 Pa.C.S. §

9721 (b). Specifically, the court shall consider the protection of the public, the gravity of the

                                                  15
offense as it relates to the impact on the victim and the community, the defendant's rehabilitative

needs and the sentencing guidelines. 42 Pa.C.S. § 9721 (b). As to the sentencing guidelines, the

court in Walls reaffirmed that the guidelines "have no binding effect, create no presumption in

sentencing, and do not predominate over other sentencing factors-they are advisory guideposts

that are valuable, may provide an essential starting point, and that must be respected and

considered; they recommend, however, rather than require a particular sentence." Id. at 964-965.

Under the current Sentencing Code there is no requirement that a sentencing court's imposition

of sentence must be the minimum possible confinement. Id. at 965. Wherethe sentence

imposed is within the sentencing guidelines, the sentence must be affirmed unless an appellate

court finds "the case involves circumstances where the application of the guidelines would be

clearly unreasonable." 42 Pa.C.S. § 9781(c)(2) (emphasis added). Where the sentence imposed

exceeds the sentencing guidelines, the sentence is reviewed to determine if it is "unreasonable."

Id. at 963. The parameters of that inquiry were explained as follows:

                  ... we decline to fashion any concrete rules as to the
                  unreasonableness inquiry for a sentence that falls outside of
                  applicable guidelines under Section 978 l(c)(3). We are of the
                  view, however, that the Legislature intended that considerations
                  found in Section 9721 inform appellate review for
                  unreasonableness. That is, while a sentence may be found to be
                  unreasonable after review of Section 9781 ( d)'s four statutory
                  factors, in addition a sentence may also be unreasonable if the
                  appellate court finds that the sentence was imposed without
                  express or implicit consideration by the sentencing court of the
                  general standards applicable to sentencing found in Section 972 l ,
                  i.e., the protection of the public; the gravity of the offense in
                  relation to the impact on the victim and the community; and the
                  rehabilitative needs of the defendant. 42 Pa.C.S. § 972 l(b).

Id. at 963-964.




                                                   16
            The Defendant was sentenced to a term of incarceration of twenty-one to forty-two

months for the June 28, 2015, Middletown Township felony retail theft at the Giant (Criminal

Information no. 4428-2015). He was sentenced to a consecutive term of incarceration of three

and one-half to seven years for the August 16, 2015, Lower Makefield Township felony retail

theft at the Kohl's (Criminal Information no. 481-2016). The guidelines applicable to each retail

theft are as follows: mitigated - 9 months; standard - 12-18 months; aggravated - 21 months.

The sentence imposed in the Middletown Township case fell within the aggravated range of the

sentencing guidelines. The sentence imposed on the Lower Makefield Township case exceeded

the sentencing guidelines.

           In imposing sentence, this Court considered all of the factors set forth in the Sentencing

Code including the protection of the public, the gravity of the offense, the history, character,

condition and rehabilitative needs of the Defendant and the sentencing guidelines as required.48

This Court noted that the Defendant has an extensive criminal record, including convictions for

robbery, rape. burglary, and aggravated assault.49 The Defendant committed twenty-two

misconducts during his most recent incarceration, and therefore served the maximum sentences

on his most recent offenses. 50 The Defendant was released from prison in 2013, and was

reengaging in criminal conduct by 2015.51 The Defendant has demonstrated that he cannot go a

significant period of time without engaging in a criminal offense and that, despite the repeated

intervention of the criminal justice system, he will continue to commit engage in criminal

conduct if he is not incarcerated.52 Although the theft at the Giant was, in and of itself, relatively


41   N.T. 12/14/2015 pp. 14-19. This Court incorporated the record of the initial sentencing hearing into the record of
she reconsideration of sentencing hearing, N.T. 1119/16 p. 38, and further clarified its reasons for the sentence
imposed. N.T. 1119/16 pp. 32-39.
49 N .T. 5/23/ I 6, p, 12.
50 N.T. 5/23/16,
                    p. 12.
jJ N.T. 5/23/16. pp. 12-13.

�2N.T.5/23/16,p.13


                                                            17
minor, given the nature of the Defendant's criminal record, this Court concluded that an

aggravated sentence was warranted. When a sentencing court determines that an aggravating

circumstance is present, the court may impose an aggravated range sentence. 204 Pa.Code §

303.IJ(a). Having determined that aggravating circumstances were present, and having stated

those circumstances on the record, imposition of an aggravated range sentence was not "clearly

unreasonable."

           The theft at the Kohl's was not a minor offense. It was organized felony theft designed to

obtain as much property as possible for as much value as possible. It was committed within

weeks of the Middletown Township theft, while the Defendant was awaiting trial for that

offense. 53 Based on all of these additional factors, imposition of a sentence that exceeded the

sentencing guidelines was not "unreasonable."




Sl   N.T. 5/23/16 pp. 14-15.

                                                   18
         ·For the reasons set forth above, this Court finds the Defendant's claims to.bewithout   · •.:r-·

merit.




                                                       BY THE COURT:




Date .




                                                  19